    Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 6
                                                                                     PROQI
                                                                                         DEDTOT0MO>
                                                                                  CORO
                                                                                     RN
                                                                                      ECT Jjj.
                                                                               FoR MAILING BY
                                                                                             S
                                                                                             *e
                                                                                              TZ
                                                                                               I
                                                                                               T1
                                                                                                UTI
                                                                                                  ON
                                                                                                 L dR
          (R@v.œ?c r- Aintl'œ''Te CMlAim :Mt,42U,
                                                &X ll9D                                .

                                    UNITED STAR qD ISTR'W COURT
                                        SouthernDlM d ofFle dâ                       FILED BY %                 D c.
                                                                                                                 .



*                             cax Number:                                                  Jjj 2g 2221
              .                                                                            CAUN
                                                                                              ER
                                                                                               GK
                                                                                                ELuA).oNjs
                                                                                                         oygm          '
              ê.M                           * *                                            S'D.OFiV.'
                                                                                                    -MiAMI
         (BntertheâzllnimeQ
                          o ieplhlnuFintbisacuon)
         V.




         (Above,enterlefUIInxmeofiedefO dwntts)in% :Azllp:)

                      ACOY LAN UO ERTc G VILW GHTSAW ,42U.S.C.j19&
        Ins% ditm s forFiling:

               n ispacketincludesfourœ piesofiecomple tf:= andtwo copiesofleAppli> ûonto
        Proo:e wilo# Prv m eni'ofFeesOdAodavit.Tostu = acfpnyoumustf@ = ohge
                                                                           ' and
        onecopyofw urcoo laintforleoourtM done*pyfore* de?Odantyou* e.Forexampley
        ifm 4nnmetwodefe nnts,youmust5leieorigma
                                               ' landt%- e iesoflecow le t@ *œ of
        fourlwil lecouo Youshouldalsok- O H difonalcopyoftbeoomple tform. oa r= rds.
        M lœ pia oflecomplaintmuk b;ide calto1:pdeinpl.
               YourA plaintmustbele/blyhandwHtten ert>               'û= ;Ple e4'
                                                                                onotMsepOcilto
        complœ lesefo= .n eple tiF mustsi& O d swer totheO mple t Ifvou need e ûonal
        spaoeto answeraque on.use= addiuopalble p- .

               Yourcomple tc= bebroul tintMscourtonlyifoneormom ofiensme defcdantsis
        locate w il%im thisdistrict,Fudher,itisnec- se foryou to flleasepnm 'er.nm ple tfbr- e% clm'm
        thatyou haveunlessthey rea11related totllesameincidentorissue.


                                                  Ihge lof 5




                                                                                              o&p/ F7
                                                                                                                       4
       Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 6


                                                                                                                       *


            (R>.*;œN Cœ nlwlntUM-n :CidlRietgAet42U.
                                                   KC.I1@47    - .       -. . .   -           .-   --   - -.




.


*@#*



           m . Rellef

                 Statebrienyexactlywhatm uwu tlecourtdotodoforyou.M akenolegalar- O l.Cite
           noœ :% or's*nfmtes.
                            *                              *



                  4 o                    oo             .            :                u.
                                                                                       oo               -c
                                 w                h.


                                     G                               *


                        <
                                                                                                               e
                  G x oe G eiw                          'o 4m - eu kaco-e

                    -                    V    a                                       %                 N          J
                                 >                G                               G       M
                                                                                                               1

          0 . Juu D em and

                ooyoudemnv'dajurytrial?                s F-lxo




                                                      %ge4of5
Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 6




     (R@@.*+ û% C- ple t1IM-n :CMlRiltgAtt.42U.
                                              S.C.Il9D     -   .- .         -   -

            n ereisaG1imgfeeof$350.00 for* comple tto be5lH .Ifm u rennAbltto paythe
     flliagfx R d se iœ coetsforthisaction,m um aypetiuonthecourttoP- '..A in fo= xpaupe .

          Two ble Applie ons to Prôceed wiloutPv m entofFeesO d Am davitforY s
     pu> seareincludedintu packet.Bo1 should % complite = d 5ld w11 yourx ple t.

            You willnote*atyou a >              to give facl. TIIISCOW LAW T SHOIH.n NOT
     CONTAm LEGALARGUM N S OR CITATIONS.
            n enieseformsarecompleted, m m *1leorig'
                                                   malOèthrcopiestotheClerk'sOmce'
                                                                                 of
     l eunie Sktœ Disd ctCourt,Southem DistrictofFloridw 301No% M ie AvO ue,M ia i,
     Flœ ida 33128-7788.

     1.     Partle:
            h lzm A belowyplR eyom n- eh le& kble e plK eyoc proO tnddrosl l ee d
    ble .                                                                                  *
            A.     N = eofplintim     U #->'             *,%%*<&- K ..V> --@- '
                   xnm.te#:8 o-S Z%t            -
                   Au- s:.Y- oK œ-loccec-
                                        v s- oq = .xG -                             -xo> -
                                  .
                                                                                          yjaj
           h ltem B below,pla ief<lnn--of* def- dnotin1:flrstblG hin eromcial
    positioninies= ndbl< Rdhio erplaceofee lom entiniee dblM k.Useltem Cforle
    nam n,poe ons,O dpl= sofemplom entforO y additionaldtfendu l.
           B.     D ef- dM t'
                            .           %.                 '   *      %.
                                                                       *        .

                  is= ployedu              .               .




                  attzqgs ht.,.
                              tm V % G'.-'.rt.
                                             35
                                              .:70
           C. AddiuonalDefene ts: V opf-                              - -




                                                Flge2of5
$
    Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 6




           (RW .*A* %        'illlU *'-W CM lXix.
                                              - l M t4
                                                     -2U.S.C.1l9D                        -. ---   -

                                   o2 C                                                           -



       H.           stateme:tofClalm
                    Statehereasbriesy a:possiblt* fKtiofyourœ e. Describehow eachdefend= tis
       involvi .hcludealsothensm esofotherpeaonsinyolvH ,dates,R dplmp- .
       '


                    Do not#veRy 1e> ar- entsorciteR y casœ orstamtes. Ifyouintœdto allegea        '

       numberofrela*d clmmx
                         @
                           ,numbefaad setfoA each claim in asepo tepaa n ph.U:easmuch
       spaot% youne .Ae h = additinnllb1e pageifnv- sazy.

                    '                      u m           z zo                                t        -
                         .   <                                          .       <             x
                                                                @


                                          -
                                                       h                            <V
                    l %reov                                                                       -            s'
                                                                                                                l- :
                                                                                    1
                                                                            &


                        G xewvqoms #or K- hl! A- NW                                                   lwe.Yp
                '


                    Ae krexs.                                   .   *
                                                                                -                     .



                                                                                                  h       J

                    .< nV > .A .                                                                  -


                                                           êlge3pf5
                                                  @
Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 6




    R .Vr.*2* 7)r.
       .
                 z%mpâinlUM e n .CiWIRi
                                      ght:Açt42U.S.C.I19D            -       -        -                ..--.- -----.


    siaedtus /('                   dayof o /                                                       207 /
                                                 U..o.czae- (uw uwuvm -                            -
                                                                                 tsignaturecfPlainum

    Ideclare= derpenaltyofperju? thatthefpregoingisA eandco= ct.(optionao
                                                  Executedon:J.
                                                              i7fk' /A', a o -7./
                                                                         A



                                                     A Z<a- ,   -
                                                                    z.z,z'zz *   -V       '
                                                                         (Si          ofPlaintim




                                                  P:g@5of5
Case 1:21-cv-22579-BB Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 6


                         '
                              's                             *' y
                          >.>
                         .# y.*
                              yp..y
                                  >>
                                   y>y                   .>.y
                                                         .y
                                                             y.>
                                                               y'y
                                                                     @
                                                                   y..y>.1..
                         ,pyy
                         .p >.
                             .#'y*y#y
                                >' >. .'                p.yy   p
                                                               *'y   > .p.'y..'
                         *.py' >p
                             *'y   '1>.p.y.>.p.. .      ..>  >.
                                                          y.'#y   >
                                                               p.'Fy
                                                                     y*y#
                                                                    >. &.p.yy...
                                 y'y  y.y#y.>y                        .$y  ys>a
                           >2
                            '.    p
                                  >'*'>
                                      >.
                             *.*'yyyyyyy
                             yp         :y
                                         p'#>.*..          .>**@
                                                        .yyyyyyp# *.*$ p.
                                                                        '*y '*.y
                                                                             .'*.
                                                                                *,,.
                         * y
                         >y>.  y.
                             y..p:. >.
                                   .w>  F1> .           .Fy   ly    y.
                                                          &.>y>y.>.y,y.x y.
                                                                          *' y.>
                                                                               .
                         .            1 #'
                                         p  *           >                  y  *
                          '*'y.>y.>>@.
                             . y :.
                                                        .$y.y'.F>y
                                                          . p. y

                          ' >> p                          '  .* >e
                         >>
                         . #y*   pp
                              y*y>y>                      .> >>
                         . y>
                            y# >@1>yp>.                  #>>>
                                                         .  >> #*
                                                              y# #* >p
                                                                  yly
                         'p.>
                             yyyyyy   >
                               > >*>*>*                 'y> >* yl  y y.>.
                                                                #*>*
                            .>y*    >p
                           . >>w>y>y*                      y >>.> #>>
                                                                  >      .
                         'y>     # > >*.*
                         ,>yly#ylyl                    .>
                                                          w.
                                                        '>y>>>>>*>>
                                                                yy
                                                                      y>
                                                                       >*
                                                                    ylyy'
                         ?y y>  F > >*                       >>  >*y*
                            >y>>#y>
                         '>>>
                         '     >#>>>*.                >y>
                                                      >>y*    yl
                                                               >*  > yl
                                                                    >.  .
                          .wp> p>y                    .>y>> >ylyy>*>>
                                                                  y
                                                                                                              -T
                         '

                          .
                              y 'y
                              *p>
                             .*   &
                                >*>*
                            b>>>>>*w
                                                      .pw@:y
                                                       >*@*
                                                      > #>>*>  *
                                                                                                              'û
                          p.>y#w>
                          p*y#pyyy
                                  >>..
                             > > >*p*
                                    p*.
                          . * * > p*>>
                                                      .>
                                                      >yyyy
                                                       .
                                                            ybyy
                                                             y >.
                                                        > >*>*
                                                       >$#       >,
                                                            p ylyy
                                                         >*>*  >*y>'
                                                                                                      **
                                                                                                       5       o
                             > > >>pp>*p               .# > >*
                          . .yyyy
                         >>
                         :>>
                              y @*y*y>
                           y*y>y>
                                       y
                                   y .y.
                               * >*y>
                                                     .>yy
                                                        yyyy
                                                     .> y#ylyy
                                                     *>#
                                                              ylyy>*.
                                                             > >>y.
                                                          >*y>   >.
                                                                                                      R       -
                                                                                                              ku
                         .
                         '#
                             yyyyyy
                           1**>:>
                                #p1*.                .
                                                     .>ylyy
                                                         >>@*
                                                      .>>. yy*
                                                              yl
                                                               :>                                     e
                                                                                                      * Y

                                                                                                      %        'L-
                                                                                                          .
                                                                                                      <   E+
                                                                                                      D'Q.*-
                                                                                                      .


                                                                                                          J    f     >
                                                                                                      @ tv   ss eo
                                                                                                      C+o 65 <  m,
                                                                                                             ,- o
                                                                                                              o Es
                                                                                                            < @ Q-
                                                                                                            y >- x m
                                                                                                          cue w < O
                                                                                                          ce
                                                                                                          & o7o 5Ow u
                                                                                                                    o
                                                                                               S          e u.x           :
                                                                                                          r 9
                                                                                                          -              .é
                                                                                            D*KV           ç evs u
                                                                                            * 0 k l            . o       ,g
                                                                                        Quy n
                                                                                            o              a?  f
                                                                                                          ---o' O        X
                              (                                                        Woo*2
                                                                                       R u =
                 l k                                                                   *2 ee
                 > +
                 S
                     1 aJ                                                               *
                                                                                       %T
                                         >
                 1 e
                   m                     N
                 #. H                    N
                                         M
                  n
                  û gc uo o
                 g ,
                 p
                 .
                    +9 r tuu
                 ,-
                     ï=
                 '
                 2 t z -:                  .



                              o &&
                     t            h J
                     u, : o s,
                     f
                     p f
                       o k! .
                         12 <
                            (a-â
